Appeal by employer and the State Insurance Fund, as carrier, from so much of an award for total disability as exceeds the sum of $7,000. The award provided for payments during the period of claimant’s disability, not in excess of $7,500. The State Insurance Fund urges that under the computative formula provided in section 66 of the Workmen’s Compensation Law the award cannot exceed the sum of $7,000. We are unable to see how the formula can be rationally applied to eases where the disability has extended beyond December, 1943, as is the ease here. And if the statute is to be considered ambiguous it should be construed most favorably to the claimant. The latter has been totally and permanently disabled as a result of silicosis contracted in his work. His compensation is limited only to $7,500 under the statute as we view it. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Hill, P. J., Heffernan, Brewster, Foster and Deyo, JJ.